NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                  D'ANNA P.,
                                   Appellant,

                                        v.

                DEPARTMENT OF CHILD SAFETY, A.D.,
                           Appellees.

                             No. 1 CA-JV 17-0088
                               FILED 10-5-2017


           Appeal from the Superior Court in Maricopa County
                         No. JD29433; JS18397
                 The Honorable Bruce R. Cohen, Judge
             The Honorable Jacki Ireland, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

David W. Bell, Attorney at Law, Mesa
By David W. Bell
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By JoAnn Falgout
Counsel for Appellee DCS
                          D'ANNA P. v. DCS, A.D.
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge Margaret H. Downie joined.


B R O W N, Judge:

¶1             In March 2016, the Department of Child Safety ("DCS") filed
in the superior court a petition for termination of Mother's parental rights
to her child, A.D., based on grounds of abandonment and 15 months in an
out-of-home placement. Mother, who was residing in Tennessee at the
time, failed to appear telephonically at a subsequent status conference.
Although her counsel noted an objection to proceeding in Mother's absence,
the court found no good cause "at least as of this point" for Mother's
nonappearance. The court explained that Mother's counsel could file a
proper motion if he later discovered Mother had good cause for her failure
to appear. After considering evidence presented by DCS, the court found
that DCS met its burden of proving both grounds alleged in the petition.

¶2             Mother timely appeals from the superior court's termination
order. She argues the court erred, and denied her due process, in finding
that she failed to appear at the status conference without good cause.

¶3             The superior court may proceed in a parent's absence and
terminate parental rights "based on the record and evidence presented" if
the parent failed to appear "without good cause," had adequate notice of
the hearing, and was admonished that failure to appear could constitute a
waiver of parental rights and an admission of the allegations in the petition.
Arizona Revised Statutes section 8–537(C); see also Ariz. R.P. Juv. Ct. 64(C).
A parent shows good cause for failing to appear by proving "(1) mistake,
inadvertence, surprise or excusable neglect exists and (2) a meritorious
defense to the claim exists." Christy A. v. Ariz. Dep't of Econ. Sec., 217 Ariz.
299, 304, ¶ 16 (App. 2007). We review the court's finding that a parent failed
to appear without good cause for an abuse of discretion. Adrian E. v. Ariz.
Dep't of Econ. Sec., 215 Ariz. 96, 101, ¶ 15 (App. 2007).

¶4           Mother argues, for the first time, that she did not receive
proper notice of the hearing. Her argument, however, is based solely on an
alleged communication between Mother's trial counsel and her appellate
counsel suggesting a letter addressed to Mother had been returned. Neither


                                       2
                         D'ANNA P. v. DCS, A.D.
                          Decision of the Court

the alleged communication nor the letter are part of the superior court
record and therefore we will not consider them. Ashton-Blair v. Merrill, 187
Ariz. 315, 317 (App. 1996) ("We may only consider the matters in the record
before us. As to matters not in our record, we presume that the record
before the trial court supported its decision.").

¶5             Without any evidence to support her argument, Mother has
failed to meet her burden of showing the superior court abused its
discretion. Indeed, Mother does not argue on appeal that she had good
cause for failing to appear at the status conference. She does not point to
anything in the record suggesting she did not have proper notice nor does
she assert a meritorious defense to the petition for termination.
Accordingly, we affirm the superior court's order terminating Mother's
parental rights to A.D.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3